.                                                                                             t(:
                                                                                                      39



              OFFICE OF THE ATTORNEY                    GENERAL      OF    TEXAS

                                              AUSTIN




    Bonorable      &3mq          Lath88
    secretary      of    Bt8te
    Austin,      rexas

    Desrtlr, Lsthaw




              fou subrdt to thi                                      r approval a form
    for desigmttfng a service 8                                     gn corporationa ab-
    ing bussneas in thi                                             3 Eouse Bill       lo.
    709, 48th Le$$sl~tu                                             is as follrns,




     and Becretary, and oertifyily:their action herein is authorized

     by the Board, OS Directors of this oorporation, does hereby ap-
     point      and awignate         _c                    , Tbos'e adQreeo is                            ,
                                                                                       Btreet
                            , T-S,        8   redaont     Gitiaea     of   t0~~38,   it0     tm     8.d

     la*lJservice                agentin Telaa , upon whom process may be served
                                     .<..
Honorable Sidnq   Latham - page 9




in all suita, proceeding8  and oauees o? a&ion, pang       0~
that ziuqhereatter be filed in the State of texas, in which
th.iacorporaticn is a party or is to be aade a prrtrg thin
dorporation hereby Oonaents to the eerrios of prooeas upon
s&l agent, and he shall be deemed as the service ap;eato?
this corporation for all intents  and purposes, as contemplat-
ed by the statutes requiring such designation and uppoint-
ILent, and service of asJrprocess, pleading, notice or other
paper upon said service agent shall be taken axrlheld na aus
aomice ok this corporation.
'In tho event this corporation withdraws from the State of
Texas, or cease8 to transact cr do any business in tie State
of Texas, it shall oontime to keep audtintain    such ser-
vloe agent upon vhom service of proceee, pleadingr, aud papara
my be made until the Statutes of Limitation shall have run
against anyone bringing ah action against this corporation
vhlch acorued prior to its aithdrasal from_the State of Texaa.

*In case this service agent oannot be found-at the addreeo
given in this ?owor of Attorney, or in case'this oorporatioa
shall  rwc;;e the authority of this designated agent,  or fail
to keep analMaintain this service agent after its rithdraual
fron the State of Texas RN prior to the time when the Stat-
utes of timitationo tould have run ag.ainatoauaes of action
accruing   agalnet thie oorporation, then in that weat service
ot prooear,   pleadings and papers of such actions may be ma&e
upon the Seoretary of State of the State of Texas, and the
same shall be held as due an3 euffioient service upon this
corporation.
           #In Testimony Whereof, this oorporation has cause&

this instrument to be subscrib&      and atteet&    by the afore-

sdu   officers asA its corporate seal aSfiXed thereto on this
the         iliy?
                of                  , IQ-

                                       President or vice-prwiaen5
 (ctm?oRATs SEAL)
                         ATTEST I
                                        socrotaly
lionorabla 8idney Latham - pwe       9




.State of                        1
 CWNTX   or                      !
            Peforo   RIB,the undsrsigned suthority, on this day

personally appeared                 , and                  #
vho are knovn to me to be the persons anaXfFioers vhose
mums are subscribed to the toregoing   instnmant, and aa-
kaovladged to me that the7 eaah ereoutad the oame as the
act amzldeed of said oorporation for the purposes and oon-
sideration therein expreseed and in the oapaoity and w
authority therein stated.

              eiren under my hand and see1 of OffiC8 tbia the

         say of                 , A. D. 19           .'!
                                                *

                                         Hotary Publio
                                         county,           State.'
(Notary Seal)


          We apprwe the abwe form as belly;in COlnpllSnOs
with the requirements of 8. 0. go. 799, Acts Of the 48th
Legislature, Regular Session (1943).




 OS-HR